Order denying motion to vacate or modify a subpoena duces tecum reversed on the law, with ten dollars costs and disbursements, and motion to vacate granted, with ten dollars costs. The resignation of O’Toole, the respondent in the removal proceedings, became effective as soon as delivered to the appointing officer. (Public Officers Law, § 31; Gelson v. City of New York, 237 App. Div. 889; affd., 262 N. Y. 497.) The power of subpoena (Civil Service Law, § 6) is limited to the production of books and papers pertinent to the investigation being conducted. The ultimate purpose of such investigation was to establish a basis for the removal of the respondent O’Toole. His voluntary resignation, while under charges, abates the proceedings for his removal. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.